Citation Nr: 1760122	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  99-19 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to the Veteran's service-connected leg length discrepancy. 
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active military service from April 1969 to October 1971.

This appeal initially came to the Board of Veterans' Appeals (Board) from a July 1999 rating decision, which determined there was not new and material evidence to reopen a previously denied claim for service connection for a back disability, and December 2007 rating decision, which denied entitlement to TDIU. 

The Board first considered the appeal of this claim in January 2001, over 15 years ago, concluding that new and material evidence had not been submitted to reopen the claim for service connection for a back condition.  The Veterans Law Judge (VLJ) in that decision has long since retired from the Board.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2001, the Court vacated the Board's decision and granted the Secretary's motion for remand. 

The Board undertook development of the claim as requested by the joint motion for remand (JMR) and, in July 2003, remanded the back claim to the RO for completion of all necessary development.  Following completion of the requested development, the Board issued another decision in November 2004 reopening the claim of service connection for a back disability, and then remanding it for additional evidentiary development.

In November 2008, the Board issued another decision once again denying service connection for the Veteran's back disorder.  The Veteran appealed that decision, and the Court once again vacated the Board, remanding the claim for further development and consideration consistent with a June 2010 JMR.  Specifically, the JMR concluded that the VA examination that had been provided was inadequate.
In response to the JMR, the Board remanded the back claim in November 2010 to remedy the identified inadequacies of the June 2008 VA examination as noted within the JMR.  The issue of entitlement to TDIU was also remanded in the November 2010 determination. 

The Veteran then requested a hearing before the Board, which was provided in December 2011 by one of the undersigned VLJs.

In an April 2012 decision, the Board denied the issues on appeal.  The Veteran appealed that decision, and the Court once again vacated the Board's decision, remanding the claims for further development and consideration consistent with an October 2012 JMR.  Specifically, the JMR concluded that the December 2010 VA opinion that had been provided was inadequate, notwithstanding the development cited above. 

In May 2013, the Board remanded the issues on appeal once again in order to obtain an adequate medical opinion.  An updated medical opinion was provided in May 2013.

Then, the Veteran testified at a second hearing before one of the undersigned VLJs in September 2013.  A transcript of this hearing has also been associated with the claims file.

In August 2014, the Board denied the issues on appeal.  The Veteran appealed that decision, and the Court once again vacated the Board's decision, remanding the claim for further development and consideration consistent with a December 2015 Memorandum Decision.  

The Veteran then requested a third hearing before the Board, which was provided in June 2017 by one of the undersigned VLJs.  A transcript of this hearing has also been associated with the claims file.  The issues are now back before the Board for consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding his claimed back disability, the Veteran was provided VA examinations and opinions in 2008, 2010, and 2013 which, in the Board's August 2014 decision, were determined to be thorough and adequate when taken together in totality.  The Board further determined that it may rely on the 2013 opinion to address this case fully.  As noted above, the Veteran appealed the Board's August 2014 decision to  the Court.  In a December 2015 Memorandum Decision, the Court vacated the Board's August 2014 decision finding that the May 2013 VA examiner failed to address evidence of a potentially herniated disk in 1979, failed to explain why he felt the disabilities that he did address preceding the 1985 injury had no impact, and also failed to opine whether those disabilities were related to the appellant's back pain that he complained of while in service.  Instead, the Court noted that the examiner claimed that there was insufficient evidence, but nevertheless rendered a negative etiology opinion.  In sum, the Court concluded that the 2013 VA examination was inadequate and failed to comply with the Board's 2013 remand instructions as required by Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As a result of the December 2015 Memorandum Decision, the Board is once again remanding this matter to comply with the directions set forth in the December 2015 Memorandum Decision as is related to the identified inadequacies of the prior VA examination reports.

With regards to the issue of TDIU, it must be remanded as an inextricably intertwined with the claim for service connection for a back disability.  Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001).  As such, the Veteran's claim for TDIU is also remanded.




Accordingly, the case is REMANDED for the following actions:


1.  Refer the Veteran's claims file to an examiner other than the one who provided the June 2008, December 2010, May 2013 VA nexus opinions.  If it is determined that an opinion cannot be reached without conducting an examination, an examination should be scheduled.  The claims file and a copy of this remand must be made available to the examiner and such review should be noted in the report.  

Consistent with the factual history of the Veteran's back condition based on the medical record (not the Veteran's statements), the examiner should provide an opinion as to the following questions:

a)  Is it at least as likely as not (50 percent or greater) that the Veteran developed a chronic back disability secondary to an in-service increase in disability due to pre-service fractures of his right tibia and fibula, including the shortening of his right leg?

b)  What effect, if any, did any pre-existing back disability have on the Veteran's 1985 back injury at work?  In addition, what effect did this 1985 injury have on any back disability that was present prior to the injury?

The examiner should specifically discuss the findings of a possible herniated disk in the lumbar region in 1979, as well as diagnoses of minimal scoliosis, lumbosacral sprain, and early degenerative joint disease prior to the 1985 work injury.

c)  If it is possible to determine, what amount of the Veteran's current back disability is attributable to any chronic back disability that resulted from the in-service aggravation of the pre-service fractures of his right tibia and fibula.

d)  What relationship, if any, exists between any current cervical spine degenerative disc disease and any current degenerative disc disease of the lumbar spine?
	
In responding to each of these questions the examiner should address all treatment records relating to the Veteran's back disorder, to include treatment records dating back to 1979, to include evidence of a potentially herniated disk in 1979.  

A review of the October 2012 Joint Motion for Remand and December 2015 Memorandum Decision may assist the health care provider in his or her review of this case and understanding of what appears to be required by the Veterans Court.  

In this regard, it is important to note that the Veteran's credibility as historian of his back disability, as made clear within the Board prior April 2012 determination, is in serious question.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  It is important for the AOL to note the fact that this is a decidedly complex case back from the Veteran's Court and multiple BVA hearings on numerous occations.  

The AOJ must review the record to ensure that the foregoing requested development has been completed.  

In particular, review the requested VA medical opinion and/or medical examination to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
K. PARAKKAL
Veterans Law Judge


__________________________                       ________________________
	       MICHELLE L. KANE                                    JOHN J. CROWLEY  
     Veterans Law Judge	                                    Veterans Law Judge


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




